           Case 2:18-cv-00009-APG-BNW Document 72 Filed 08/07/20 Page 1 of 2



 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6
 7   Colleen Harrington,                             )
                                                     )
 8                          Plaintiff,               )                Case No. 2:18-cv-00009-APG-BNW
                                                     )
 9   vs.                                             )                ORDER
                                                     )
10   State of Nevada, ex rel Nevada System of Higher )
     Education/College of Southern Nevada)           )
11                                                   )
                            Defendant.               )
12   __________________________________________)
13
             Presently before the court is pro se plaintiff’s motion for leave to file electronically (ECF
14
     No. 70), filed on August 3, 2020.
15
             Plaintiff requests permission to file, receive, and serve documents electronically in this case.
16
     The court will grant plaintiff’s request under Local Rule IC 2-1(b), which states that a “pro se
17
     litigant may request the court’s authorization to register as a filer in a specific case.” For the
18
     purpose of this rule, a “filer” is defined as “a person who is issued a login and password to file
19
     documents in the court’s electronic filing system.” LR IC 1-1(b).
20
             IT IS THEREFORE ORDERED that plaintiff’s motion for leave to file electronically (ECF
21
     No. 70) is GRANTED. Plaintiff must comply with the following procedures to activate his
22
     CM/ECF account:
23
             (1) By September 7, 2020, plaintiff must file a written certification that he has completed
24
     the CM/ECF tutorial and is familiar with Electronic Filing Procedures, Best Practices, and the Civil
25
     & Criminal Events Menu that are available on the court’s website, www.nvd.uscourts.gov.
26
     Plaintiff is advised that he is not authorized to file electronically until this certification is filed with
27
     the court within the time frame specified.
28
     ///
        Case 2:18-cv-00009-APG-BNW Document 72 Filed 08/07/20 Page 2 of 2



 1         (2) After timely filing the certification, plaintiff must contact the CM/ECF Help Desk at
 2   (702) 464-5555 to set up a CM/ECF account.
 3
 4         DATED: August 6, 2020
 5
 6                                              ______________________________________
                                                Brenda Weksler
 7                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
